                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       CR-11-24-GF-BMM-JTJ

                Plaintiff,

      vs.
                                                         ORDER
GREGORY SCOTT HENRY,

                Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on March 28, 2019. (Doc. 68.) The United States accused

Gregory Scott Henry of violating his conditions of supervised release by: (1)

failing to report for substance abuse treatment; (2) committing another crime; and

(3) using methamphetamine.

      Judge Johnston entered Findings and Recommendations in this matter on

March 29, 2019. (Doc. 72.) Henry waived his right to object to Judge Johnston’s

Findings and Recommendations. Id. at 4. When a party makes no objections, the

Court need not review de novo the proposed Findings and Recommendations.
Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

Johnston’s Findings and Recommendations, however, for clear error. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

      The admitted violations prove serious and warrant revocation of Henry’s

supervised release. Judge Johnston has recommended that the Court revoke

Henry’s supervised release and commit Henry to the custody of the Bureau of

Prisons for a term of 8 months, followed by 36 months of supervised release. (Doc.

78 at 4.) Judge Johnston further recommended that Henry serve the first 6 months

of supervised release at a Residential Re-Entry Center in Billings, Montana, if

possible. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Henry’s violations of his conditions represent a serious breach

of the Court’s trust. A sentence of 8 months custody, followed by 36 months of

supervised release represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 72) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Gregory Scott Henry be

sentenced to 8 months custody, followed by 36 months of supervised. Henry shall
serve the first 6 months of supervised release at a Residential Re-Entry Center in

Billings, Montana, if possible.

      DATED this 1st day of April, 2019.
